                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DMSION
                                 No. 7:16-CR-120-D-12
                                  No. 7:20-CV-118-D


KASHIF ARDE RHODES,                              )
                                                 )
                          Petitioner,            )
                                                 )
                   v.                            )                    ORDER
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
                          Respondent.        -   )


         Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing § 225 5

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 225 5 Proceedings, or to make such other response as appropriate to the above-captioned

§ 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the filing of this

order.

         SO ORDERED. This __L day of August 2020.



                                                       J     S C. DEVER III
                                                       United States District Judge




            Case 7:16-cr-00120-D Document 577 Filed 08/03/20 Page 1 of 1
